Name: Commission Regulation (EEC) No 2393/83 of 24 August 1983 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 234/ 12 Official Journal of the European Communities 25. 8 . 83 COMMISSION REGULATION (EEC) No 2393/83 of 24 August 1983 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat quotations and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1 195/82 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Regulation (EEC) No 1252/83 (3), as last amended by Regulation (EEC) No 2077/83 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1252/83 to the HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 5 September 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 August 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 183, 16. 7. 1980, p. 1 . I1) OJ No L 140, 20 . 5 . 1982, p. 22. (3 ) OJ No L 133 , 21 . 5 . 1983 , p. 23 . (4) OJ No L 203, 27 . 7 . 1983, p. 9 . 25 . 8 . 83 Official Journal of the European Communities No L 234/ 13 ANNEX to the Commission Regulation of 24 August 1983 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CCT heading No Week No 23 from 5 to 11 September 1983 Week No 24 from 12 to 18 September 1983 Week No 25 from 19 to 25 September 1983 Week No 26 from 26 September to 2 October 1983 01.04 B 69,945 (') 68,456 (') 67,036 0 67,036 0 02.01 A IV a) 1 1 48,820 (2) 145,650 O 142,630 0 142,630 (2) 2 104,174 0 101,955 0 99,841 0 99,841 0 3 163,702 (2) 160,215 (2) 156,893 (2) 156,893 0 4 193,466 (2) 189,345 0 185,419 0 185,419 0 5 aa) 193,466 (2) 189,345 0 185,419 0 185,419 (2) bb) 270,852 0 265,083 O 259,587 0 259,587 0 02.06 C II a) 1 193,466 189,345 185,419 185,419 2 270,852 265,083 259,587 259,587 (') The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3019/81 and (EEC) No 3459/82 and Commission Regulation (EEC) No 19/82. (2) The levy applicable is limited to the amount bound under GAIT or in the conditions laid down in Council Regulations (EEC) No 3019/81 , (EEC) No 1985/82 and (EEC) No 3459/82 and Commission Regulation (EEC) No 19/82.